FILED
                             NOT FOR PUBLICATION                            FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MOHAMED A. ABDULGHANI,                            No. 11-70060

               Petitioner,                        Agency No. A078-020-195

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Mohamed A. Abdulghani, a native and citizen of Yemen, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for

substantial evidence, Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and

we deny the petition for review.

       The record does not compel the conclusion that Abdulghani filed his asylum

application within a reasonable time after his valid student visa status expired. See

id. at 1181. Accordingly, Abdulghani’s asylum claim fails.

       Abdulghani does not challenge the agency’s finding that he failed to

demonstrate past persecution in Yemen. Further, substantial evidence supports the

agency’s determination that Abdulghani has not shown it is more likely than not

that he will be persecuted by his former girlfriend’s tribe when eighteen years have

passed since he left Yemen, his former girlfriend has since married, and the

country reports do not compel the conclusion a man in Abdulghani’s position is

subject to harm. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (future

harm too speculative). We reject Abdulghani’s contention that the BIA did not

adequately consider all his evidence. See Fernandez v. Gonzales, 439 F.3d 592,

603 (9th Cir. 2006) (petitioner had not overcome the presumption that the BIA

reviewed the record). Accordingly, Abdulghani’s withholding of removal claim

also fails.




                                          2                                    11-70060
      Finally, Abdulghani’s CAT claim fails because he failed to establish it is

more likely than not that he faces torture if removed to Yemen. See Zheng v.

Holder, 644 F.3d 829, 835 (9th Cir. 2011) (“To receive relief under CAT,

Petitioner has the burden of showing that he ‘is more likely than not to be tortured

in the country of removal.’”).

      PETITION FOR REVIEW DENIED.




                                          3                                    11-70060